Citation Nr: 1037128	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-35 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for tooth extractions and 
fillings, claimed as a dental disorder.

2.  Entitlement to service connection for tooth extractions and 
fillings for VA dental treatment purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to May 1991 
and from February 2003 to August 2004.  She has also performed 
service in active duty for training and inactive duty training 
capacities.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional Office 
and Insurance Center (RO).


FINDINGS OF FACT

1.  The Veteran's claim involves the period of service from 
February 2003 to August 2004.

2.  The Veteran's tooth loss was not caused by loss of substance 
of the maxilla or mandible due to trauma or osteomyelitis during 
service.

3.  Teeth numbered 1, 5, 12, 16, 17, 21, 28, and 32 were missing 
prior to service or within the first 180 days of service.

4.  Teeth numbered 13, 14, and 15 were extracted or filled more 
than 180 days after entry into service.  

5.  The Veteran did not incur service trauma to her mouth or 
teeth.

6.  The Veteran was not provided a written explanation of the 
eligibility requirements for VA outpatient dental treatment and 
thus her October 2005 application is deemed to have been 
submitted within 180 days after release from service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tooth extractions and 
fillings, claimed as a dental disorder, have not been met.  38 
U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 
4.150 (2009).

2.  The criteria for service connection for tooth extractions for 
teeth numbered 1, 5, 12, 16, 17, 21, 28, and 32 for VA dental 
treatment purposes have not been met.  38 U.S.C.A. §§ 1110, 1712 
; 38 C.F.R. §§ 3.381, 4.150, 17.161 (2009).

3.  The criteria for service connection for tooth extractions for 
teeth numbered 13, 14, and 15 for VA dental treatment purposes 
have been met.  38 U.S.C.A. §§ 1110, 1712; 38 C.F.R. §§ 3.381, 
4.150, 17.161.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application. 
 VA notified the Veteran in correspondence dated in October 2005 
of the information and evidence needed to substantiate and 
complete a claim of entitlement to service connection, to include 
notice of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain.  VA did not 
inform the Veteran of the specific criteria needed for her dental 
claim until November 2009.  On that same date the RO issued a 
supplemental statement of the case.  The Veteran was not 
prejudiced by that timing error because the claim of entitlement 
to service connection for tooth extractions is being denied as a 
matter of law.  As to the part of the claim seeking dental 
treatment, part of the claim is being denied as a matter of law 
and part of it is being granted.  For these reasons, the Veteran 
is not prejudiced by VA's failure to provide her this information 
prior to an adjudication of her claims.

VA has fulfilled its duty to assist the claimant, including 
obtaining service treatment records and records the Veteran had 
identified.  The Veteran was provided with a video conference 
hearing before the Board.  There, she submitted additional 
evidence along with a waiver of initial consideration of that 
evidence by the RO.  See Transcript on page 2.  The Veteran has 
not indicated there are any outstanding medical records that need 
to be obtained.  

VA did not provide the Veteran with an examination in connection 
with her claims, however, given that two of these claims are 
being denied as a matter of law a VA examination is not needed 
under these circumstances, and given that the remaining claim is 
being granted, the Veteran is not prejudiced by VA not providing 
her with an examination.  

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of her claims and 
that she did in fact participate.  Washington v. Nicholson, 
21 Vet. App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this appeal. 

II.  Relevant Background

The Veteran has testified that while descending from aerial 
flight in July 2003, she perceived that she was suddenly choking 
on something.  Ultimately she discovered that her dental bridge 
had fallen out and fractured a tooth.  She denied suffering 
trauma to her mouth or teeth.  The Veteran stated there was no 
turbulence during that flight, and the plane experienced no 
problems landing.  Rather, she has testified that her bridge 
simply fell out while in flight.  The Veteran stated that she was 
seen after the flight at which time it was determined that her 
bridge was unserviceable.  Thereafter, she underwent sedation and 
a service dentist removed all the parts of the bridge.  She has 
testified that a service dentist then told her that no additional 
work could be done at that military base.  The Veteran testified 
that after being released from active duty she had all her repair 
work done by private dentists several years later, and that she 
paid those expenses out of pocket. 

The Veteran service treatment records show that in January 2001, 
teeth numbered 1, 5, 12, 16, 17, 21, 28, and 32 were missing.  
Thus, in July 2003, these teeth were already missing.  Her dental 
records show that on July 31, 2003, the Veteran reported that her 
bridge had fallen out two days prior.  Examination revealed a 
dislodged crown in teeth numbers 13, 14, and 15.  Tooth number 14 
was fractured to gingival margin.  The examiner described teeth 
numbered 13, 14, and 15 as nonrestorable.  

On October 10, 2003, the Veteran had teeth numbered 13, 14, and 
15 extracted.

III.  Service Connection for Tooth Extractions and Fillings

Under current VA regulations, compensation is only available for 
certain types of dental and oral conditions, such as impairment 
of the mandible, loss of a portion of the ramus, and loss of a 
portion of the maxilla.  See 38 C.F.R. § 4.150.  Compensation is 
available for loss of teeth if such is due to loss of substance 
of body of maxilla or mandible, only if such bone loss is due to 
trauma or osteomyelitis, and not to the loss of the alveolar 
process as a result of periodontal disease, as such loss is not 
considered disabling.  Id. at Note.  Treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service connected solely 
for the purpose of establishing eligibility for outpatient dental 
treatment.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

In this case, the medical evidence shows the Veteran had multiple 
missing teeth prior to July 2003, and that three additional teeth 
were extracted during service.  There is, however, no evidence of 
in-service trauma to the mouth or teeth, and osteomyelitis is not 
shown.  Indeed, at her August 2010 hearing, the Veteran 
specifically denied any trauma to her mouth or teeth.  Rather, 
for reasons unknown, her bridge simply fell out while her plane 
was descending/landing.  There has been no allegation by the 
Veteran, nor does the medical evidence show osteomyelitis.  

As noted above, replaceable missing teeth and treatable carious 
teeth are not considered disabling for VA disability compensation 
purposes.  See 38 C.F.R. §§ 3.381(a), 4.150.  Under these 
circumstances, service connection for a dental disability for VA 
compensation purposes is not warranted as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

IV.  Tooth Extractions and Fillings for Dental Treatment Purposes

At the August 2010 hearing, the Veteran testified she was looking 
to have VA help her with any additional dental work she needed to 
have done.  Thus, the Veteran is also seeking service connection 
for residuals of inservice dental issues for the purpose of 
entitlement to VA outpatient dental treatment.  

Legal authority describes various categories of eligibility for 
VA outpatient dental treatment, to include veterans having a 
compensable service-connected dental condition (Class I 
eligibility); one-time treatment for veterans having a 
noncompensable service-connected dental condition (Class II 
eligibility); those having a noncompensable service-connected 
dental condition adjudicated as resulting from a combat wound or 
other service trauma (Class II(a) eligibility); those who were 
detained as a prisoner of war (Class II(b) and Class II(c) 
eligibility); those who made prior applications for, and 
received, dental treatment from VA for noncompensable dental 
conditions but were denied replacement of missing teeth that were 
lost during any period of service prior to his or her last period 
of service (Class IIR (Retroactive) eligibility); those having a 
dental condition professionally determined to be aggravating 
disability from an associated service-connected condition or 
disability (Class III eligibility); those whose service-connected 
disabilities are rated at 100 percent by schedular evaluation or 
who are entitled to the 100 percent rating by reason of 
individual unemployability (Class IV eligibility); those who 
participate in a rehabilitation program under 38 U.S.C. Chapter 
31 (Class V eligibility); and those who are scheduled for 
admission or who are otherwise receiving care and services under 
Chapter 17 of 38 U.S.C., where dental care is medically necessary 
(Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

In this case, the Veteran is not compensably service connected 
for any dental disorder, and she did not suffer any trauma to her 
teeth in service.  She is service connected for several 
disabilities, but she does not have a 100 percent rating.  There 
has been no allegation by the Veteran that she was a prisoner of 
war nor has she claimed any dental issue as a result of a wound 
in combat.  In July 2003, the Veteran was not participating in a 
rehabilitation program under 38 U.S.C.A., Chapter 31, and fixing 
her dental problems was not medically necessary for a medical 
condition currently under treatment by VA.  For these reasons, 
the Board finds that the Veteran does not qualify for Class I, 
II(b), (c), IIR, III, IV, V, or VI eligibility.

Regarding Class II(a) eligibility, which involves "service 
trauma," under the applicable statute, 38 U.S.C.A. 
§ 1712(a)(1)(C), service trauma is "an injury or wound produced 
by an external physical force during the performance of military 
duties, and does not include the intended result of proper 
medical treatment."  Nielson v. Shinseki, 607 F.3d 802, 804 
(Fed. Cir. 2010)  In this case, the Veteran's bridge fell out 
during a flight.  The Veteran does not allege that she sustained 
trauma to cause the bridge to fall out, nor does the evidence 
establish such fact.  In fact, at the August 2010 hearing, the 
Veteran specifically denied trauma.  See Transcript on pages 7-
10.  Thus, the Veteran is not entitled to Class II(a) 
eligibility.  

Regarding Class II eligibility, the following principles apply to 
dental conditions noted at entry and treated during service.  (1) 
Teeth noted as normal at entry will be service-connected if they 
were filled or extracted after 180 days or more of active 
service.  (2) Teeth noted as filled at entry will be service-
connected if they were extracted, or if the existing filling was 
replaced, after 180 days or more of active service.  (3) Teeth 
noted as carious but restorable at entry will not be service-
connected on the basis that they were filled during service.  
However, new caries that developed 180 days or more after such 
tooth was filled will be service-connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will be 
service-connected if extraction was required after 180 days or 
more of active service.  (5) Teeth noted at entry as non-
restorable will not be service-connected, regardless of treatment 
during service.  (6) Teeth noted as missing at entry will not be 
service connected, regardless of treatment during service.  38 
C.F.R. § 3.381(d).

In the instant case, the service treatment records show that 
teeth numbered 1, 5, 12, 16, 17, 21, 28, and 32 were missing 
prior to service.  As such, service connection for the purpose of 
establishing eligibility for dental treatment is not warranted 
for these teeth as a matter of law.  See id.; Sabonis, 6 Vet. 
App. at 430. 

Service treatment records also show that teeth numbered 13, 14, 
and 15 were extracted more than 180 days after February 2003 
(here, in October 2003).  The Board, therefore, will consider 
teeth 13, 14, and 15 as service-connected noncompensable dental 
conditions for the purpose of establishing eligibility for 
outpatient dental treatment.  38 C.F.R. § 3.381(d)(1).  

Those having a service-connected noncompensable dental condition 
or disability shown to have been in existence at time of 
separation from active service, which took place on or after 
October 1, 1981, may be authorized any treatment indicated as 
reasonably necessary for the one-time correction of the service-
connected noncompensable condition, but only if: (1) the Veteran 
served on active duty during the Persian Gulf War; (2) was 
discharged or released under conditions other than dishonorable; 
(3) served on a period of active military, naval, or air service 
90 days or more; (4) an application is made within 180 days after 
such discharge or release; (5) DD Form 214 does not bear a 
certification that the veteran was provided, within the 90-day 
period immediately before such discharge or release, a complete 
dental examination (including dental x-rays) and all appropriate 
dental treatment indicated by the examination to be needed; and 
(6) VA dental examination is completed with six months after 
discharge or release, unless delayed through no fault of the 
veteran.  38 C.F.R. § 17.161(b)(1)(i).

In this case, based on the facts provided above, the Veteran 
meets criteria (1), (2), (3) and (5).  The Board also finds that 
the Veteran meets criteria (4) and (6).  Under the provisions of 
38 U.S.C.A. § 1712(a)(2), a member of the Armed Forces who is to 
be released from service shall be given a written explanation of 
the eligibility requirements for VA outpatient dental treatment.  
The explanation shall be signed by the member, or shall include a 
certification that the member refused to sign.  If there is no 
certification of record, the time limit is not considered to have 
begun.  See Mays v. Brown, 5 Vet. App. 302 (1993).  In this case, 
the Board has reviewed the Veteran's claims files and cannot 
where she had been informed in writing of the VA eligibility 
requirements.  While her DD-214 does reflect that the appellant 
was not provided a complete dental examination within 90 days of 
service separation, the DD-214 does not inform the appellant in 
writing of the VA eligibility requirements.

Thus, the 180-day period has not begun.  Id.  It is upon these 
facts that the Board has concluded the Veteran meets criteria 
(4).  As to criteria (6), a VA dental examination would not be 
conducted within six months after service discharge unless the 
claimant submitted an application within 180 days.  Again, the 
Board concludes that the 180-day period has not begun.  
Therefore, the Board finds that a VA examination was delayed 
"through no fault of the [V]eteran," which allows a finding 
that she meets criteria (6).

Because the Veteran meets all six criteria for teeth numbered 13, 
14, and 15, the Board concludes she falls into Class II 
eligibility.   Thus, the Veteran is eligible for a one-time VA 
dental treatment under 38 C.F.R. § 17.161 for teeth numbered 13, 
14, and 15.  

V.  Other Considerations

The Board is aware that there was a line of duty determination 
that determined that the issue concerning the bridge falling out 
was determined to have existed prior to service and was 
aggravated during service.  Such finding does not impact the 
decisions made herein.  Teeth noted as missing at entry will not 
be service connected, regardless of treatment during service or 
based upon any sort of aggravation.  38 C.F.R. § 3.381(d).  The 
three teeth that were extracted more than 180 days after entrance 
into service have been found to warrant one-time VA dental 
treatment.  38 C.F.R. § 17.161. 

In reaching this decision the Board carefully considered the 
argument presented by the appellant.  The Board is not, however, 
free to ignore or make exceptions to laws passed by Congress.  38 
U.S.C.A. § 7104(c) (West 2002).  The law is very specific as to 
the criteria for dental benefits.  Perhaps the law should be 
changed, however, "the fact that Congress might have acted with 
greater clarity or foresight does not give (the Board) carte 
blanche to redraft statutes in an effort to achieve that which 
Congress is perceived to have failed to do."  United States v. 
Locke, 471 U.S. 84, 95 (1985).


ORDER

Entitlement to service connection for tooth extractions, claimed 
as a dental disorder, is denied.

Entitlement to service connection for missing teeth numbered 1, 
5, 12, 16, 17, 21, 28, and 32 for VA dental treatment purposes is 
denied.

Entitlement to service connection for extraction of teeth 
numbered 13, 14, and 15 for VA dental treatment purposes is 
granted.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


